Citation Nr: 0429972	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  00-21 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel
INTRODUCTION

The veteran had active military service from December 1942 to 
November 1945.  He died in September 1999.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The appellant was afforded a personal hearing before a RO 
Decision Officer in February 2001.  She also testified before 
the undersigned veterans law judge via videoconference in 
October 2001.  Transcripts of the hearings are contained in 
the claims folder.  

The Board rendered a decision on this matter in August 2002.  
The appellant appealed the decision to the United States 
Court of Appeals for Veterans Claims (Court).  In June 2004, 
in accordance with a Joint Motion for Remand filed by both 
the Secretary and appellant, the Court vacated the August 
2002 decision and remanded the case to the Board for the 
purpose of providing the appellant adequate notice of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
applicability to her appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As set forth in the June 2004 Joint Motion for Remand, the 
appellant has not been provided adequate notice as to what 
portion of the information and evidence that is needed to 
substantiate her claim is to be provided by her and which 
portion must be provided by VA, as required by the VCAA, 
citing Quartuccio v. Principi, 16 Vet. App. 183 (2000) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  However, it is 
the RO that must insure compliance with the notice provisions 
in the first instance.  Accordingly, this case must be 
Remanded.  

This case is REMANDED to the RO for the following actions:  

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the appellant of the 
information and evidence necessary to 
establish her claim of entitlement to 
service connection for the cause of the 
veteran's death, to include evidence 
showing that the veteran's heart disease 
or renal disease had their onset in 
service or were etiologically related to 
his status as a POW.  

(b) Notify the appellant of the 
information and evidence she is 
responsible for providing;  

(c) Notify the appellant of the 
information and evidence VA will attempt 
to obtain, e.g., that VA will make 
reasonable efforts to obtain relevant 
records not in the custody of a Federal 
department or agency and will make as 
many requests as are necessary to obtain 
relevant records from a Federal 
department or agency; and 

(d) Request that the appellant provide 
any evidence in her possession that 
pertains to her claim.  

2.  Thereafter, readjudicate the issues 
of entitlement to service connection for 
the cause of the veteran's death and 
Dependents' Educational Assistance under 
38 U.S.C., Chapter 35.  If the issues on 
appeal remain denied, provide the 
appellant and her representative with a 
new supplemental statement of the case.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claim, including the 
applicable legal authority (including the 
VCAA) as well as a summary of any 
evidence received since the issuance of 
Supplemental Statement of the Case in 
March 2001.  Allow an appropriate period 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

